Citation Nr: 1711233	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  11-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affair s Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to July 21, 2014, and to a rating in excess of 70 percent beginning  July 21, 2014, for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This case was previously before the Board in February 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD has more nearly approximated total for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The claim for a TDIU is moot.  Vettese v. Brown, 7 Vet. App. 31 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule of Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule present, as far as can be predictably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Scafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).  Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Increased Rating for PTSD

The Veteran has asserted that he should have a higher rating for his PTSD as his symptoms are worse than those contemplated by the currently assigned ratings.

At a June 2009 VA examination, the Veteran reported that he was previously married for 25 years with one 28 year old son and two older step-daughters.  He reported that he had grown apart from his wife over the years, but that things had gotten worse for him following the terror attacks on September 11, resulting in increased alienation.  The Veteran reported that he drank heavily and used marijuana approximately three times per week.  The Veteran reported that his drinking and drug use helped with his significant feelings of anxiety.  The Veteran reported that he worked part-time at a bicycle store.  He reported that he used to own his own bicycle store, but had been forced to sell as a result of problems with concentration, anger issues, and irritability.  The Veteran reported experiencing intrusive recollections and flashbacks, lack of energy, lack of concentration, hypervigilance, hyperarousal, and sleep disturbance.  He reported that in addition to his significant anxiety, he also experienced depression.  

Upon mental status examination, the Veteran was alert and oriented.  Appearance and hygiene were casual but appropriate.  Behavior was appropriate and the Veteran kept good eye contact.  Communication and speech were normal and not pressured.  It was noted that he was not suicidal and not homicidal, and had not experienced hallucinations or delusions.  There was no evidence of mania.  The Veteran was noted to be able to complete his activities of daily living.  The examiner diagnosed PTSD that was moderate to severe.  The examiner noted that the Veteran's capacity for improvement and remission of his PTSD was limited as he lived alone.  The examiner further noted that the Veteran overused marijuana and alcohol as a way of dealing with his PTSD symptoms.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 52.  

GAF scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).    

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining an evaluation.

In a September 2009 statement from the Veteran's private mental health treatment provider, it was noted that the Veteran had struggled with PTSD symptoms for an extended period of time.  His symptoms were noted to be severe and that they had resulted in extreme difficulties.  It was noted that the Veteran had experienced a significant increase in the severity of his symptoms and that he was unable to adapt to the symptoms in an effective manner.  The Veteran's symptoms were noted to include extreme anxiety, sleeplessness, emotional numbness, disorganized thoughts, panic attacks, avoidance of large crowds and public spaces, suspiciousness of other people, hypervigilance, inability to multi-task or complete detailed tasks, making decisions resulting in long-term consequences, preoccupation with his traumatic experiences, loss of appetite, feelings of hopelessness, and depressed mood.  The Veteran was noted to have a GAF score of 43.  

In an April 2011 statement from the Veteran's private mental health treatment provider, it was noted that the Veteran had been in receipt of mental health treatment from that facility since July 2009.  The Veteran was noted to have a long history of symptoms including insomnia, nightmares, intrusive thoughts, hypervigilance, depressed mood, chronic anxiety, chronic worry, ruminations about past and present difficulties, difficulty concentrating, low energy, emotional disturbance, and emotional numbness.  The Veteran was noted to abuse both alcohol and marijuana to help deal with his feelings about his service in the Republic of Vietnam and his various PTSD symptoms.  It was further noted that the Veteran was unemployed and that he had lost his business in 2003 and was divorced in 2005.  The examiner noted that while his symptoms had been chronic since his return from the Republic of Vietnam, with the outside structure of his marriage and job in the past, he seemed to have dealt with his symptoms more productively and healthily.  As a result of the loss of his job and the dissolution of his marriage, the Veteran suffered emotional turmoil, financial strain, limited social support, housing difficulties, and that he had limited social skills.  It was noted that in the past, the Veteran had worked part-time at the bicycle store he previously owned, but that his symptoms had made it increasingly difficult for him to even manage part-time work and for his son to keep him employed in that capacity.  The Veteran's mental health treatment provider noted that the Veteran's symptoms had gradually increased since the early 2000's and that they had reached the point in which he struggled to make daily decisions.  As a result of his symptoms, to include his difficulty concentrating, the Veteran had trouble making decisions, to include paying bills and making financial decisions.  It was noted that the Veteran did not maintain any relationships and only spent time with his son during the week.  Other than meeting with a group of other Vietnam Veterans once per week for coffee and a meal, the Veteran was noted to be isolated from others.  He was hesitant to speak on the phone and indicated that he had no confidence in speaking with others.  He was noted to be unable to perform complex or detailed tasks in an efficient manner and would have difficulty in coping with common stressors in the work place.  It was noted that the Veteran's depressive symptoms interfered with most aspects of his daily functioning and he appeared limited in his ability to make good decisions, maintain any motivation, make positive changes in his life, or maintain healthy relationships.  It was further noted that the Veteran struggled with suicidal ideations and that, at times, he had little desire or motivation to live.

In March 2014, the Veteran's private mental health treatment provider submitted a PTSD Disability Benefits Questionnaire for review.  At that time, the Veteran was noted to be socially withdrawn, only spending time with his children and a few long-term friends.  It was noted that the Veteran had not been able to work since closing his bicycle shop as a result of his PTSD.  The Veteran was noted to be involved in regular mental health counseling, but it was noted that his symptoms had continued to increase in severity.  The Veteran was noted to use marijuana to relive his symptoms and has reported that it helped somewhat with his anxiety.  The Veteran reported experiencing intrusive recollections, psychological response to exposure to reminders of his traumatic experienced, avoidance, markedly diminished interest in participation in significant activities, feelings of detachment from others, difficulty falling and staying asleep, irritability, angry outburst, difficulty concentrating, hypervigilance, and exaggerated startle response.  

Upon mental status examination, the Veteran was noted to have a depressed mood.  He was anxious, depressed, and suspicious.  He experienced weekly panic attacks and chronic sleep impairment.  His affect was flattened and he had impaired judgment.  The Veteran was noted to have disturbances in motivation and mood and he was unable to establish and maintain effective relationships.  The Veteran was noted to experience suicidal ideations.  The Veteran was assigned a GAF score of 45 and it was noted that he was totally occupationally and socially impaired as a result of his PTSD.      

At a July 2014 VA examination, the Veteran reported that he had been divorced for over eight years, but that he had not tried dating since that time.  He reported that he had a "fine" relationship with his children, but that he did not participate in social relationships, preferring to keep himself separate.   He reported that he had become increasingly reclusive and that he no longer enjoyed things he used to, such as concerts, sports, and motorcycle racing.  The Veteran reported that he still did not work as a result of difficulties with concentration and focus.  He also reported that his temper presented an issue when it came to the ability to work.  The Veteran reported that he continued to abuse alcohol and marijuana and that his marijuana use tended to drown out his anxiety so he could sleep.  The Veteran reported experiencing significant anxiety, but denied panic attacks.  He reported that he did struggle with suicidal ideations, but reported that he did not intend to commit suicide unless he was terminally ill or in chronic pain.  The Veteran reported that he experienced flashbacks, especially when around things that reminded him of his traumatic experiences.  He reported that he had difficulty sleeping, but that his marijuana use helped him relax so he could fall asleep, but that he continued to experience nightmares.  The reported that his memory was "awful" and that he had to write things down just to remember them.  

Upon mental status examination, he was alert and oriented and was cooperative with the assessment process, but interacted in a detached manner.  He was casually dressed and well-groomed.  The Veteran's mood was subdued and affect flattened and he displayed good eye contact.  His speech was normal, spontaneous, and goal-directed.  His thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive-compulsive features.  With regards to employability, the examiner noted that the Veteran displayed chronic anxiety and depression related to his PTSD and Adjustment Disorder diagnoses.  The examiner specifically noted that the Veteran's PTSD was characterized by serious symptoms or serious impairment in social and occupational functioning.  As such, the examiner opined that he would likely have significant difficulty functioning effectively in the workplace and sustaining gainful employment.  

The Board finds that the Veteran is entitled to a 100 percent rating for PTSD for the entire period on appeal.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment.  The medical evidence of record shows that the Veteran has consistent and significant symptoms of insomnia, nightmares, intrusive thoughts, flashbacks, lack of energy, difficulty concentrating, sleep disturbance, hypervigilance, and hyperarousal.  The Veteran has also been noted to experience chronic and extreme anxiety, panic attacks, depression, emotional distance, and emotional numbness.  The Veteran is usually noted to be isolated from others and is unable to perform complex or detailed tasks in an efficient manner.  He has been reported to have suicidal ideations and has admitted that he has very limited desire or motivation to live at times.  Further, the Veteran has struggled with substance abuse in his efforts to do anything he could to avoid thoughts of his experiences in Vietnam, including numerous combat traumas.  While the Board acknowledges the Veteran was able to work part-time for part of the appeal period, this came after he lost this same business due to anger problems, problems concentrating, and irritability resulting from his worsening PTSD disability.  Further, there is an indication from the record that the Veteran was only able to continue working on a part-time basis because he was employed by his son.  Further, the Veteran has extreme social isolation and only interacts with close family members and a few Veteran friends, and those interactions are on an infrequent basis.  VA and private examiners consistently found that the Veteran was unable to establish and maintain social and occupational relationships.  The Veteran's private treatment provider has consistently found that the Veteran would be unable to maintain employment as a result of his PTSD and the July 2014 VA examiner specifically noted that the Veteran would likely have significant difficulty functioning in the workplace and sustaining gainful employment.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate total occupational and social impairment for the entire period on appeal and a 100 rating is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the private mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating, even though all the specific symptoms listed for a 100 percent rating are not manifested.

TDIU

At the outset, the Board notes that in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeal for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability may be awarded if that disorder is not ratable at the schedular 100 percent level.  However, a separate TDIU rating cannot be awarded base on one service-connected disability if the Veteran is already receiving a 100 percent schedular rating for that disorder.  Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, the Veteran has been awarded entitlement to a 100 percent rating for PTSD for the entire period on appeal.  A review of the record shows that the Veteran has not alleged that service-connected disabilities, without regard to his PTSD, render him unable to obtain and maintain gainful employment.  Therefore, the findings in Bradley are not applicable in this case, and the issue of entitlement to TDIU is moot as the Veteran is in receipt of a schedular 100 percent rating for his PTSD for the entire period on appeal.


ORDER

Entitlement to an initial 100 percent rating for PTSD for the entire period on appeal is granted.

Entitlement to TDIU is moot.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


